FILED

UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF TENNESSEE OCT 08 2020
AT KNOXVILLE Clerk, U. S. District Court
Eastern District of Tennessee

UNITED STATES OF AMERICA At Knoxville

Case No. 3:20-CR-55

Vi

JUDGES CRENSHAW/POPLIN

DOMINIC BROWN
SUPERSEDING INDICTMENT

 

The Grand Jury charges that, between on or about May 30, 2020 and May 31, 2020, in
Knox County, in the Eastern District of Tennessee, the defendant, DOMINIC BROWN, did use a
facility of interstate or foreign commerce with intent (1) to incite a riot; (2) to organize,
participate in, and carry on a riot; (3) to commit an act of violence in furtherance of a riot; and
(4) to aid and abet any person in inciting and participating in or carrying on a riot and
committing any act of violence in furtherance of a riot; and during the course of such use or
thereafter performed or attempted to perform any other overt act, including but not limited to:

a. Between on or about May 30, 2020 and May 31, 2020, DOMINIC BROWN traveled to
the Market Square area of downtown Knoxville, Tennessee, with intent (1) to incite a riot; (2) to
organize, participate in, and carry on a riot; (3) to commit an act of violence in furtherance of a
riot; and (4) to aid and abet any person in inciting and participating in or carrying on a riot and
committing any act of violence in furtherance of a riot;

All in violation of Title 18, United States Code, Section 2101(a).

A TRIIF RIT I-

SIGNATURE REDACTED

 

\GRAND JURY FOREPERSON

Case 3:20-cr-00055-WDC-DCP Document 27 Filed 10/08/20 Page1of2 PagelD #: 54
J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY
ao, ()

vey Ft AK

Casey T. Arrowood
Assistant United States Attorney

 

Case 3:20-cr-00055-WDC-DCP Document 27 Filed 10/08/20 Page 2of2 PagelD #: 55
